In Error to the Circuit Court of the United States for the Eastern District of Pennsylvania.
Before DALLAS, Circuit Judge, and BUTLER and WALES, District Judges.
PER CURIAM.
The judges by whom this case was heard, including the late Judge WARES, had, some time previous to his death, all agreed upon the disposition to be made of it. The survivors of those who then constituted *1001the court do not deem it necessary, under the circumstances, io do more than announce the judgment which had thus been unanimously determined upon. In accordance therewith ihe judgment of the court below is affirmed.